USCA11 Case: 20-11576    Date Filed: 04/16/2021   Page: 1 of 14



                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-11576
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:17-cv-21765-RNS



ROBERTO VASCONCELO,

                                                             Plaintiff-Appellant,

                                    versus

MIAMI AUTO MAX, INC.,
d.b.a. Car Depot of Miami,
d.b.a. Car Depot of Miramar,
KENNYA QUESADA,
individually,

                                                           Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (April 16, 2021)

Before JILL PRYOR, BRANCH, and LUCK, Circuit Judges.
          USCA11 Case: 20-11576      Date Filed: 04/16/2021   Page: 2 of 14



PER CURIAM:

      Roberto Vasconcelo sued Miami Auto Max, Inc. and its owner, Kennya

Quesada, under the Fair Labor Standards Act, bringing a single claim for unpaid

minimum wages. A jury found in Vasconcelo’s favor but awarded him only $97.20

in damages. He now appeals the district court’s order denying his rule 60(b) motion

for a new trial on damages. We affirm the district court’s order.

        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      We’ve previously recounted the general facts of this case in an opinion arising

from Vasconcelo’s direct appeal of the district court’s final judgment following the

jury verdict:

      Vasconcelo worked as a sales associate for Miami Auto Max from
      November 2016 until July 2017. Miami Auto Max paid its sales
      associates a “draw against commission”; associates earned
      commissions on the cars they sold and were paid a weekly draw against
      their commissions of an amount equal to the minimum wage multiplied
      by their number of hours worked. To the extent a sales associate’s draw
      exceeded his earned commissions, the difference was carried forward
      in perpetuity and applied against future commissions. Vasconcelo
      struggled to sell enough cars to offset the draws against his
      commissions, and his total draws exceeded his commissions by
      $2,739.21 after his last month on the job.

      On May 12, 2017, Vasconcelo sued Miami Auto Max and its owner,
      Kennya Quesada, to recover damages for unpaid wages under the Fair
      Labor Standards Act. He alleged that his weekly draws were not wages
      at all, but a debt owed to Miami Auto Max. He also alleged that he was
      required to work off the clock and not paid a minimum wage for those
      hours, that Miami Auto Max took unwarranted deductions from his
      time logged, and that it did not pay him on time. Based on the theory
      that none of his weekly draws counted as minimum-wage payments, he

                                         2
         USCA11 Case: 20-11576       Date Filed: 04/16/2021   Page: 3 of 14



      estimated that he was owed $6,397.65 in unpaid wages plus an equal
      amount in liquidated damages under the Fair Labor Standards Act, for
      a total of $12,795.30.

                                        ***

      The case proceeded to a two-day jury trial. Vasconcelo argued that
      Miami Auto Max’s entire “draw against commission” plan violated the
      Fair Labor Standards Act. He also presented testimony that his
      manager twice failed to adjust his time cards to reflect that he had been
      working since 9:00 a.m. after he forgot to punch in until around 3:00
      p.m., which meant that he was not paid for 12 hours of work. The jury
      found that Miami Auto Max had failed to pay Vasconcelo a minimum
      wage for all hours worked and awarded him $97.20 in damages, exactly
      12 hours of minimum-wage payments. The district court entered
      judgment in favor of Vasconcelo for $97.20.

      After trial, Vasconcelo moved to amend the judgment to include an
      additional $97.20 in liquidated damages under the Fair Labor Standards
      Act . . . . He also moved for judgment as a matter of law on one alleged
      violation of the Act, and he moved alternatively for a new trial based
      on improper jury instructions.

      The district court denied Vasconcelo’s motion for judgment as a matter
      of law or a new trial, but it granted in part his motion to amend the
      judgment. It vacated the final judgment . . . and agreed that the new
      final judgment should include an award of $97.20 in liquidated
      damages . . . . On October 30, 2018, the district court entered a final
      judgment for $194.40 in damages.

Vasconcelo v. Miami Auto Max, Inc., 981 F.3d 934, 937–38 (11th Cir. 2020). We

now add the following facts relevant to the issues raised by this appeal.

      On January 6, 2017, Vasconcelo signed Miami Auto Max’s sales associate

pay plan. This plan didn’t require Vasconcelo to work without compensation. A

copy of his pay plan came into evidence at trial.


                                          3
          USCA11 Case: 20-11576        Date Filed: 04/16/2021    Page: 4 of 14



      Prior to trial, Vasconcelo obtained a blank sales associate pay plan under

Miami Auto Max’s letterhead. This version of the pay plan required the sales

associate to complete his or her first week of training “without compensation.”

Although this plan had signature lines for the company’s general manager—George

Sotomayor—and the sales associate, the copy Vasconcelo had was unsigned and

undated. In discovery, Vasconcelo requested copies of “all policies and procedures”

explaining “the pay practices of the [d]efendants as they pertain[ ] to its sales staff.”

Miami Auto Max produced responsive documents but didn’t disclose a pay plan

requiring Vasconcelo or any other employee to work without pay.

      Vasconcelo’s counsel asked Quesada in deposition about the unsigned pay

plan. She testified that Sotomayor proposed the pay plan in early 2017 but she didn’t

authorize it because of the unpaid training provision. Quesada didn’t think the plan

was ever put into effect but stated that Sotomayor knew more about it and “would

know whether or not he ever implemented this plan[.]” Vasconcelo didn’t depose

Sotomayor.

      At trial, Quesada testified that her company complied with labor regulations

when Vasconcelo worked for Miami Auto Max. She stated that she understood

“exactly what the law required” and had procedures in place to ensure that

employees didn’t work off the clock. Quesada testified that Sotomayor’s proposed

pay plan “never took place” and “was tossed right away.” Christine Dawkins, Miami


                                           4
           USCA11 Case: 20-11576          Date Filed: 04/16/2021      Page: 5 of 14



Auto Max’s office manager, likewise testified that no employee was ever asked to

work without pay. She didn’t know whether Sotomayor’s proposed pay plan was

ever implemented while Vasconcelo worked for Miami Auto Max. The district court

sustained Miami Auto Max’s objection to the admission of the proposed pay plan at

trial because it was irrelevant, unsigned, and there was no evidence linking it to

Vasconcelo’s employment.

       On August 6, 2018, several months after the trial, Vasconcelo sued Miami

Auto Max in state court, bringing claims for retaliation under the Fair Labor

Standards Act, breach of contract, and unpaid wages. On September 19, 2019,

Miami Auto Max produced as discovery in the state court case a signed copy of the

pay plan Sotomayor had proposed. This document was dated February 21, 2017 and

was signed by Sotomayor and a sales associate named Alexander Bozzetti. Like the

unsigned version Vasconcelo tried to introduce at trial, this plan required Bozzetti

to complete his first week of training without pay.

       On October 30, 2019—exactly one year after the entry of final judgment—

Vasconcelo filed a rule 60 motion for relief from final judgment. 1 He argued that

the pay plan executed by Bozzetti was discoverable and would have been admissible

at trial had it been disclosed. Vasconcelo argued that the pay plan was newly



       1
         Vasconcelo also sought reconsideration of the district court’s order denying his motion
for new trial on damages. That order had been entered on July 3, 2018.
                                               5
          USCA11 Case: 20-11576       Date Filed: 04/16/2021   Page: 6 of 14



discovered evidence entitling him to relief under rule 60(b)(2). He also argued that

he was entitled to relief under rule 60(b)(3) because of Quesada’s alleged

misrepresentations about the non-disclosed pay plan. Finally, Vasconcelo requested

an evidentiary hearing.

       Miami Auto Max opposed Vasconcelo’s rule 60 motion. It argued that

Vasconcelo’s motion was untimely. Miami Auto Max also argued that Vasconcelo’s

claims failed on the merits because Bozzetti’s pay plan was immaterial and wouldn’t

produce a new result at trial, and because Vasconcelo failed to prove by clear and

convincing evidence that Miami Auto Max had prevented him from fully and fairly

presenting his case at trial.

       The district court denied Vasconcelo’s motion. The district court concluded

that the motion was untimely because it hadn’t been filed within a reasonable amount

of time. The district court also concluded that Vasconcelo’s motion failed on the

merits even if it was timely. As to the rule 60(b)(2) claim, the district court found

that Vasconcelo hadn’t established that he diligently sought Bozzetti’s pay plan,

hadn’t established that it was material, and hadn’t established that it would have

produced a different result at trial. As to the rule 60(b)(3) claim, the district court

found that Vasconcelo failed to establish clear and convincing evidence that Miami

Auto Max obtained the verdict through fraud, misrepresentation, or misconduct.

Finally, the district court denied Vasconcelo’s request for an evidentiary hearing.


                                          6
           USCA11 Case: 20-11576       Date Filed: 04/16/2021   Page: 7 of 14



                             STANDARD OF REVIEW

        We review the district court’s order denying relief under rule 60(b) for an

abuse of discretion. Waddell v. Hendry Cnty. Sheriff’s Office, 329 F.3d 1300, 1309

(11th Cir. 2003). We also review a district court’s order denying a request for an

evidentiary hearing in support of a rule 60(b) motion for an abuse of discretion. See

Cano v. Baker, 435 F.3d 1337, 1342 (11th Cir. 2006).

                                    DISCUSSION

        Vasconcelo argues that the district court erred by: (1) concluding that his rule

60 motion was untimely; (2) analyzing his rule 60(b)(2) and rule 60(b)(3) claims

separately from each other; (3) denying relief under rule 60(b)(2); (4) denying relief

under rule 60(b)(3); and (5) denying his request for an evidentiary hearing. We

assume without deciding that his motion was timely and affirm.                  Even if

Vasconcelo’s motion was timely, his claims fail on the merits. We address them in

turn.

                       The Bifurcation of Vasconcelo’s Claims

        Vasconcelo first argues that the district court erred by “bifurcating” his rule

60(b) claims and analyzing his rule 60(b)(2) claim “separately” from his rule

60(b)(3) claim. We disagree.

        A claim for relief under rule 60(b)(2) is separate and distinct from a claim for

relief under rule 60(b)(3). See Waddell, 329 F.3d at 1309 (explaining the different


                                            7
          USCA11 Case: 20-11576        Date Filed: 04/16/2021    Page: 8 of 14



requirements for relief under rule 60(b)(2) and rule 60(b)(3)). Thus, the district court

didn’t err by separately analyzing Vasconcelo’s rule 60(b) claims. See Wortley v.

Chrispus Venture Capital, LLC (In re Global Energies, LLC), 763 F.3d 1341, 1347

(11th Cir. 2014) (observing that a party raising a rule 60(b)(2) claim and a rule

60(b)(3) claim had raised “two grounds” for relief, and analyzing the rule 60(b)(2)

claim separately); Venture Indus. Corp. v. Autoliv ASP, Inc., 457 F.3d 1322, 1328

(Fed. Cir. 2006) (“We address Autoliv’s [r]ule 60(b)(2) and [r]ule 60(b)(3)

arguments separately.”). We too separately analyze his rule 60(b) claims.

                               The Rule 60(b)(2) Claim

      “For the court to grant relief based upon newly discovered evidence under

[r]ule 60(b)(2), a movant must meet a five-part test: (1) the evidence must be newly

discovered since the trial; (2) due diligence on the part of the movant to discover the

new evidence must be shown; (3) the evidence must not be merely cumulative or

impeaching; (4) the evidence must be material; and (5) the evidence must be such

that a new trial would probably produce a new result.” Waddell, 329 F.3d at 1309.

“A motion for a new trial under [r]ule 60(b)(2) is an extraordinary motion and the

requirements of the rule must be strictly met.” Toole v. Baxter Healthcare Corp.,

235 F.3d 1307, 1316 (11th Cir. 2000). Here, the district court found that Vasconcelo

hadn’t satisfied this test’s second, fourth, and fifth prongs.




                                           8
          USCA11 Case: 20-11576       Date Filed: 04/16/2021    Page: 9 of 14



      As to the second prong, the district court found that Vasconcelo hadn’t

established that he diligently sought to obtain the pay plan prior to trial. In

deposition, Quesada testified that the pay plan “was going to be implemented” by

Sotomayor but she didn’t approve it because of the unpaid training provision. But

Quesada wasn’t unequivocal; she didn’t “think” the pay plan went into place and

stated that Sotomayor “would know the most about” whether he implemented it.

Even though Vasconcelo’s counsel deposed Quesada two months before trial, he

didn’t depose Sotomayor.        Because Vasconcelo didn’t even try to depose

Sotomayor, who knew the most about the proposed pay plan, and Quesada was clear

that Sotomayor would know if the plan had ever been implemented, we can’t say

that the district court clearly erred in finding that Vasconcelo didn’t act with due

diligence. See Jenkins v. Anton, 922 F.3d 1257, 1270–71 (11th Cir. 2019) (a district

court’s finding of fact in ruling on a rule 60(b) claim is reviewed for clear error);

Anderson v. City of Bessemer City, 470 U.S. 564, 574 (1985) (“Where there are two

permissible views of the evidence, the factfinder’s choice between them cannot be

clearly erroneous.”).

      As to the fourth and fifth prongs, the district court found that Bozzetti’s pay

plan wasn’t material and wouldn’t probably produce a different result at a new trial.

In reaching this determination, the district court found that: (1) the pay plan at issue

applied to Bozzetti, not Vasconcelo; (2) Bozzetti signed it three months after


                                           9
          USCA11 Case: 20-11576      Date Filed: 04/16/2021   Page: 10 of 14



Vasconcelo started working for Miami Auto Max; (3) the pay plan that Vasconcelo

did sign was in evidence (which didn’t require that he train his first week for free);

(4) Miami Auto Max paid Vasconcelo for his first week on the job; (5) there was no

connection between Vasconcelo’s claim that Miami Auto Max sometimes required

him to work off the clock and a pay plan pertaining to an unrelated employee’s

training period; and (6) the jury had already found in Vasconcelo’s favor as to Miami

Auto Max’s liability for not paying him a minimum wage for every hour that he

worked.

       Once again, we can’t say that the district court clearly erred in making these

findings. Most, if not all, of the above facts were uncontested. And each one cut

against Vasconcelo’s argument that Bozzetti’s pay plan would have likely produced

a different result. The damages verdict would not have changed simply because

Miami Auto Max may have not paid a different employee for his first week because

it indisputably paid Vasconcelo for his first week. Because the district court didn’t

abuse its discretion in concluding that Vasconcelo hadn’t established his entitlement

to the extraordinary relief he sought, we affirm the order denying Vasconcelo’s rule

60(b)(2) claim. See Jenkins, 922 F.3d at 1270–71.

                              The Rule 60(b)(3) Claim

      “To obtain relief from a final judgment based upon fraud under [r]ule

60(b)(3), the moving party must prove by clear and convincing evidence that the


                                         10
        USCA11 Case: 20-11576       Date Filed: 04/16/2021   Page: 11 of 14



adverse party obtained the verdict through fraud, misrepresentations, or other

misconduct.” Waddell, 329 F.3d at 1309. The moving party must also show that

the alleged misrepresentations prevented him from fully and fairly presenting his

case. See Frederick v. Kirby Tankships, Inc., 205 F.3d 1277, 1287 (11th Cir. 2000).

      Here, the district court found that “the testimony Vasconcelo present[ed]”—

Quesada’s deposition and trial testimony—didn’t amount to clear and convincing

evidence that Miami Auto Max obtained the verdict through fraud,

misrepresentation, or misconduct. The district court found that it wasn’t even clear

that Quesada’s testimony “amount[ed] to misrepresentations.” Quesada’s testimony

could have simply been “a reflection of her mistaken understanding” of “the

underlying facts,” the district court explained, because her deposition testimony

about the pay plan wasn’t “absolute and unequivocal.”

      As we observed above, and consistent with the district court’s findings,

Quesada was equivocal in deposition about whether Sotomayor’s proposed pay plan

was ever implemented. She could only say that she thought it never went into effect,

and candidly acknowledged that Sotomayor would know better. Although Quesada

testified at trial without qualification that Sotomayor’s pay plan wasn’t

implemented, this could just have been her mistaken understanding of the facts

rather than an intentional misrepresentation. We can’t say that the district court’s

finding that Vasconcelo didn’t establish by clear and convincing evidence that


                                        11
         USCA11 Case: 20-11576       Date Filed: 04/16/2021   Page: 12 of 14



Miami Auto Max obtained the verdict through fraud, misrepresentation, or other

misconduct was clearly erroneous. Given the highly deferential standard of review,

we have no basis on this record to disturb its finding.

      Vasconcelo argues that the district court erred by only considering whether he

established by clear and convincing evidence that Quesada’s testimony was a

misrepresentation, and not considering whether Miami Auto Max’s failure to

disclose the Bozzetti pay plan in discovery was misconduct. But the district court’s

ultimate finding was that Vasconcelo failed to meet his burden of showing that

Miami Auto Max obtained the verdict through “fraud, misrepresentations, or other

misconduct.”

      Vasconcelo also argues that, even if Quesada’s subjective intent was relevant

to whether her testimony was fraudulent, her testimony was still objectively a

misrepresentation of the facts even if her intentions were innocent. But the question

before the district court wasn’t whether Vasconcelo established by clear and

convincing evidence that Quesada misrepresented the facts. The question was

whether he “prove[d] by clear and convincing evidence that [Miami Auto Max]

obtained the verdict” through misrepresentation. See Waddell, 329 F.3d at 1309

(emphasis added). The district court found that he had not, and we cannot say that

it clearly erred in making that finding. See Jenkins, 922 F.3d at 1270–71. As we

discussed above, the pay plan at issue applied to a different employee, was signed


                                          12
         USCA11 Case: 20-11576         Date Filed: 04/16/2021   Page: 13 of 14



three months after Vasconcelo started working for Miami Auto Max, and

Vasconcelo was paid for his first week of work. Because the Bozzetti pay plan had

no bearing on Vasconcelo’s damages, it cannot be said that Miami Auto Max

obtained the verdict through a misrepresentation about an immaterial document.

Thus, we affirm the district court’s order denying Vasconcelo’s rule 60(b)(3) claim.

                      The Request for an Evidentiary Hearing

      Vasconcelo finally argues that the district court erred by denying his request

for an evidentiary hearing on his rule 60(b) claims. An evidentiary hearing was

necessary, Vasconcelo argues, because of “the complex nature of the facts of the

case” and to resolve whether Quesada’s trial testimony was an innocent mistake of

fact or an intentional misstatement.

      In Jenkins, we observed that the district court’s factual finding on the

plaintiff’s rule 60(b)(3) claim—“that the alleged misconduct [by the defendants] did

not prevent [the plaintiff] from fully presenting her case”—was not “clearly

erroneous simply because it did not hold an evidentiary hearing, especially in light

of the reasons [for denying relief] the [c]ourt gave.” 922 F.3d at 1270–71. So too

here. Although the resolution of Vasconcelo’s rule 60(b) claims required fact

finding, nothing in rule 60(b) or our case law interpreting it compelled the district

court to hold an evidentiary hearing before making its findings. We cannot conclude

that the district court abused its discretion in determining that Vasconcelo’s rule


                                           13
        USCA11 Case: 20-11576     Date Filed: 04/16/2021   Page: 14 of 14



60(b) claims could be resolved without an evidentiary hearing, see Cano, 435 F.3d

at 1342, “especially in light of the reasons” it gave for denying him relief, see

Jenkins, 922 F.3d at 1271.

      AFFIRMED.




                                       14